     Case 2:16-cv-05364-DSF-PLA Document 179-1 Filed 10/30/19 Page 1 of 2 Page ID
                                      #:2102


 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                No. CV 16-5364-DSF (PLAx)
11
                Plaintiff,
12                                            [PROPOSED]
                      v.                      ORDER LIFTING STAY FOR THE PURPOSE
13                                            OF FILING STIPULATION FOR CONSENT
     ANY RIGHTS TO PROFITS, ROYALTIES         JUDGMENT OF FORFEITURE, AND
14
     AND DISTRIBUTION PROCEEDS OWNED          LODGING [PROPOSED] CONSENT
15   BY OR OWED RELATING TO EMI MUSIC         JUDGMENT OF FORFEITURE
     PUBLISHING GROUP,
16
                Defendant.
17
18
19
20
21         Plaintiff United States of America and Claimant JW Nile (BVI)
22   Ltd. have made a stipulated request for an order lifting the stay of
23   this civil forfeiture action and restoring the case to the Court’s
24   active calendar.
25         Good cause appearing therefor, the stipulation is GRANTED.           IT
26   IS HEREBY ORDERED that the stay of this action is lifted and this
27   case is restored to the Court’s active calendar for the purpose of
28
     Case 2:16-cv-05364-DSF-PLA Document 179-1 Filed 10/30/19 Page 2 of 2 Page ID
                                      #:2103


 1   allowing the government to file a stipulation for consent judgment of
 2   forfeiture and lodge a proposed consent judgment.
 3         IT IS SO ORDERED.
 4
 5   DATED:
                                        UNITED STATES DISTRICT JUDGE
 6
 7
 8   Presented by:
 9
     DEBORAH CONNOR
10   Chief, MLARS
11   NICOLA T. HANNA
     United States Attorney
12
13        /s/
     JOHN J. KUCERA
14   Assistant United States Attorney
15   WOO S. LEE
     Deputy Chief, MLARS
16
     Attorneys for Plaintiff
17   UNITED STATES OF AMERICA

18
19
20
21
22
23
24
25
26
27
28



                                             2
